         Case 1:20-cr-00068-DLH Document 630 Filed 04/19/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
                 Plaintiff,            )       ORDER DENYING MOTION FOR PRETRIAL
                                       )       RELEASE WITHOUT PREJUDICE
       vs.                             )
                                       )
Desiraey Amber Bolman,                 )       Case No. 1:20-cr-068
                                       )
                 Defendant.            )


       Defendant was previously ordered detained pending further order of the court. She is

presently being housed at the McLean County Jail.

       On April 8, 2021, defendant filed a Motion for Pretrial Release. (Doc No. 613). She

requests to be conditionally released to attend an inpatient treatment program at Summit Counseling

Services in Williston, North Dakota. She stresses that she had now endured an extended period of

forced sobriety. She further advises that neither the United States nor the State object to her release

for treatment.

       The court is inclined to release defendant for treatment provided that Summit has space

available for her. However, as it is unclear whether Summit presently has space available for her

or how she would get to Summit if released, her motion (Doc. No. 613) is DENIED without

prejudice.

       IT IS SO ORDERED.

       Dated this 19th day of April, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
